Case 2:20-cv-00328-JES-NPM Document 10 Filed 05/26/20 Page 1 of 5 PageID 41



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

DAVID LEE HARMON,

       Plaintiff,

v.                                     Case No.:2:20-cv-328-FtM-29NPM

BILL PRUMMELL, CHARLOTTE
COUNTY SHERIFF’S OFFICE,
CHARLOTTE COUNTY JAIL and
FNU KIMBERLIN,

            Defendants.
                                   /

                           OPINION AND ORDER

     This matter is before the Court on sua sponte review of the

record.     David Lee Harmon a pretrial detainee in the Charlotte

County Jail sues the Defendants for the right to personal safety,

double standard, criminal coercion, malfeasance, actual malice,

malicious    act,   negligent     infliction   of    emotional     distress,

criminal    negligence,   gross    negligence,      hazardous    negligence,

malversation, slander, and defamation.         (Doc. 1 at 3).

       Plaintiff accuses Deputy Kimberlin of telling other inmates

in his cell block that Plaintiff was a confidential informant (CI).

(Doc. 1 at 4). Plaintiff filed a grievance against Dep. Kimberlin,

which was denied.     Plaintiff appealed and the appeal was denied.

(Doc. 1 at 6).      Plaintiff states he was not harmed, and deputies

put him in protective custody.         (Doc. 1 at 5).     Plaintiff seeks

$5,000,000.00, Charlotte County Jail investigated, charges against
Case 2:20-cv-00328-JES-NPM Document 10 Filed 05/26/20 Page 2 of 5 PageID 42



Dep. Kimberly, and for Sheriff Prummell to be held responsible.

(Doc. 1 at 5).

       A court must review a complaint and dismiss it at any time if

the case is frivolous or fails to state a claim upon which relief

may be granted.       28 U.S.C. § 1915(e)(2).        The first standard

includes claims based on “an indisputedly meritless legal theory,”

or claims where the “factual contentions are clearly baseless.”

Neitzke v. Williams, 490 U.S. 319, 325 (1989). The second standard

is the familiar standard for a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6).         In making a § 1915(e) review,

courts liberally construe pro se complaints and hold them to a

less   stringent    standard   than   pleadings   that   attorneys    draft.

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citations omitted).

       The Court finds reasons to dismiss the Complaint as frivolous

and not stating plausible claims on which relief can be granted.

Plaintiff   sues    the   Charlotte   County   Sheriff’s   Office    (CCSO),

however, sheriff’s departments are not legal entities amenable to

suit. See, e.g., Williams, 2008 WL 4726101, at *3 (citing Masson

v. Miami–Dade County, 738 So. 2d 431, 432 (Fla. 3d DCA 1999));

Florida City Police Dep't v. Corcoran, 661 So. 2d 409, 410 (Fla.

3d DCA 1995).      Thus, the CCSO is dismissed with prejudice.        While

Plaintiff makes no factual allegation in his Complaint against

Sheriff Prummell, he does sue him in his in his role as head of

the CCSO.    A defendant who occupies a supervisory position is not




                                      2
Case 2:20-cv-00328-JES-NPM Document 10 Filed 05/26/20 Page 3 of 5 PageID 43



liable under a theory of respondeat superior in a § 1983 action.

Monell v Dep’t. of Soc. Serv., 436 U.S. 658, 690-92 (1978).                 Thus,

Sheriff Prummell is dismissed.

      Plaintiff’s      allegation    against    Deputy   Kimberlin    fails   to

state claim under § 1983.            To state a claim under § 1983, a

plaintiff must assert that a defendant’s conduct “trammel[ed] a

right secured by federal law.”         Maynard v. Williams, 72 F.3d 848,

852 (11th Cir. 1996).       Plaintiff’s claim against Deputy Kimberlin

is that he told a lie that put him in danger with the other inmates.

“Prison officials have a duty to protect prisoners from violence

at the hands of other prisoners.” Purcell ex rel. Estate of Morgan

v. Toombs Cty., Ga, 400 F.3d 1313, 1319 (11th Cir. 2005) (quoting

Farmer v. Brennan, 511 U.S. 825, 833 (1994)).                However, beyond

Plaintiff’s conclusory allegation that Deputy Kimberlin told a lie

there are no facts to support a cause of action.                Plaintiff does

not   allege    what   constitutional      right   was   violated    by    Deputy

Kimberlin      or   what   threats   other     inmates   made    against    him.

Plaintiff was not injured, and he is in protective custody.                Thus,

Plaintiff is safe.

      Plaintiff also seeks charges against Deputy Kimberlin.                  If

Plaintiff wants to bring criminal charges against Dep. Kimberlin,

this is not a cognizable claim under Section 1983.                  “It is well

established that private citizens can neither bring a direct

criminal action against another person nor can they petition the




                                       3
Case 2:20-cv-00328-JES-NPM Document 10 Filed 05/26/20 Page 4 of 5 PageID 44



federal courts to compel the criminal prosecution of another

person.”     Wolfe   v.   Bell,   No.       2:18-CV-730-FTM-38UAM,   2019   WL

2053844, at *2 (M.D. Fla. May 9, 2019) (quoting Ellen v. Stamm,

951 F.2d 359 (9th Cir. 1991)).

      After reviewing the Complaint, the Court finds Plaintiff’s

Complaint fails to state a cognizable claim under § 1983.                   As

Plaintiff is proceeding pro se, the Court will grant leave to

amend. Plaintiff is reminded that Federal Rules of Civil Procedure

8 and 10 set the minimum requirements for pleadings.           Real v. City

of Fort Myers, No. 2:18-CV-74-FTM-99MRM, 2018 WL 3008949, at *1

(M.D. Fla. June 15, 2018).        Under Rule 8, a pleading must contain

“a short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2).               This rule is

designed to “give the defendant fair notice of what the . . . claim

is and the grounds upon which it rests.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (internal quotation omitted).

Rule 10 also has pleading requirements:             a party must “state its

claims or defenses in numbered paragraphs, each limited as far as

practicable to a single set of circumstances.”             Fed. R. Civ. P.

10.   Rules 8 and 10 work together to “require the pleader to

present his claims discretely and succinctly, so that his adversary

can discern what he is claiming and frame a responsive pleading[.]”

Fikes v. City of Daphne, 79 F.3d 1079, 1082 (11th Cir. 1996).

      Accordingly, it is now




                                        4
Case 2:20-cv-00328-JES-NPM Document 10 Filed 05/26/20 Page 5 of 5 PageID 45



     ORDERED:

     1. The Complaint (Doc. 1) is DISMISSED without prejudice.

     2. Plaintiff David Lee Harmon may file an amended complaint

        on or before June 6, 2020.        If Plaintiff does not file a

        timely amended complaint or explain why he cannot do so,

        the Court will dismiss this case without further notice.

     3. The Clerk is directed to provide Plaintiff with a blank

        civil rights form marked “amended complaint” with the

        assigned case number.

     DONE and ORDERED in Fort Myers, Florida this           26th    day of

May 2020.




SA: FTMP-2
Copies: All Parties of Record




                                    5
